DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on August 29, 2022. Applicant’s election of claims 1-15, without traverse, in response to restriction/election is acknowledged and entered. Cancellation of claims 16-20 and addition of new claim 21 have been entered. Claims 1-15 and 21 are pending have been examined. The  rejections and indication of allowable subject matter over prior art are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-15 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method for applying fuzzy symbol mapping logic to trade data to predict a symbol, which is considered a judicial exception because it falls under the category of “Certain Methods of organizing human activity” such as fundamental economic practice as well as commercial or legal interactions including agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 10 is directed to a process. 
	Step 2A – Prong One: The limitations of “at an information processing system having at least one processor and a memory: receiving a trade data message indicative of one or more trades processed for a tradeable instrument; parsing the trade data message to extract one or more elements associated with the trade for the tradeable instrument; accessing a database stored in the memory to obtain a list of formulas for generating one or more candidate symbols based on, at least, a type of tradeable instrument; applying the one or more extracted elements to the list of formulas to generate one or more candidate symbols; comparing the one or more candidate symbols to a list of symbols stored in the database; and attempting to match a candidate symbol based on the comparison to generate a selected symbol” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the category of “Certain Methods of organizing human activity” such as fundamental economic practice as well as commercial or legal interactions including agreements. Applying symbol mapping logic to trade data is a fundamental economic practice because it is a part of matching trades (matching the buy side orders and the sell side orders). Trading based on matched trades is a well known economic practice. Also, applying symbol mapping logic to trade data is a part of matching trades, which is resolution of agreements in commercial or legal interactions. Hence, the steps of the claim, considered collectively as an ordered combination (without the italicized portions), covers the abstract concept of methods of organizing human activity. That is, other than, an information processing system having at least one processor and a memory, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an information processing system having at least one processor and a memory to perform all the steps. A plain reading of Figures 1A-2 and descriptions in associated paragraphs [0031] - [0040], [00123] - [00126], [00131] - [00135]  reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The processor may be a general-purpose processor. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 10 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 10 is not patent eligible. Independent claims 1 and 21 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-9, and 11-15, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2-4 and 12, the steps “wherein the one or more elements extracted from the trade data message include underlying information elements associated with the trade, the underlying information elements applied to the subset list of formulas; wherein the system is further caused to modify the trade data message by updating the trade data message with the selected symbol; wherein each formula in the list of formulas is associated with a respective asset type” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the information/data used in the underlying process.  
In claims 5-7 and 13-15, the steps “wherein the system is further caused to filter the one or more candidate symbols based on a price range associated with the trade; wherein if a selected symbol is outside of the price range associated with the trade, the system determines that a match has failed; wherein if two or more candidate symbols match respective symbols in the list of symbols, the system determines that a match has failed” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 8-9 and 11, the steps “wherein the trade data message contains, at least, an identifier of an exchange, an asset type, and underlying information elements; wherein the underlying information elements include, at least, an underlying instrument, a maturity year, a maturity month, and/or a maturity month code; wherein the list of symbols is associated with an exchange type” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the describe the information/data used in the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
4.	Claims 1-15 and 21 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Brandon et al. WO-2018222129-A1 and Chamberlain et al. EP-2171672-B1), fail to teach a system, a method for applying fuzzy symbol mapping logic to trade data to predict a symbol, and a non-transitory computer readable storage medium configured to store computer readable instructions that, when executed by a processor, cause the processor to perform the method including the steps of “accessing a database stored in the memory to obtain a list of formulas for generating one or more candidate symbols based on, at least, a type of tradeable instrument; applying the one or more extracted elements to the list of formulas to generate one or more candidate symbols; comparing the one or more candidate symbols to a list of symbols stored in the database; and attempting to match a candidate symbol based on the comparison to generate a selected symbol”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 10 and 21 are deemed allowable over prior art. Dependent claims 2-9 and 11-15 are allowable over prior art by virtue of dependency on an allowable claim. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Walker, Robert James (US Pub. 2019/0155935 A1) discloses systems and methods for targeted exchange emulation. In an embodiment, an output-feed profile that specifies a ticker-symbol subset is maintained at a market data processing device (MDPD). An input feed of order-book updates to respective ticker symbols is received at the MDPD from an upstream device. An output feed is generated at the MDPD at least in part by filtering the received input feed down to order-book updates to the ticker-symbol subset and generating output-feed messages that convey the remaining order-book updates. The generated output feed (including the generated output-feed messages) is transmitted from the MDPD to a downstream device.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


September 12, 2022